 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Agreement (this “Agreement”) is made as of July 1, 2020 (the “Effective
Date”), by and between DIGIPATH, INC., a Nevada corporation (the “Company”), and
KYLE REMENDA (“Remenda”).

 

RECITALS

 

WHEREAS, Remenda is currently employed as the Company’s Chief Executive Officer
pursuant to an Employment Agreement dated September 25, 2019 (the “Employment
Agreement”), and serves as the Chief Executive Officer of VSSL Enterprises Ltd.,
the Company’s wholly-owned subsidiary (“VSSL”);

 

WHEREAS, Remenda and the Company are parties to that certain Stock Purchase
Agreement (the “SPA”), dated as of March 9, 2020, among the Company, VSSL and
the other stockholders of VSSL party thereto; and

 

WHEREAS, the Company and Remenda have mutually agreed to a termination of their
relationship on the terms set forth herein.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. Termination of Employment Relationship; Resignation as Officer and Director.
Effective as of the Effective Date, without any further action of the parties
hereto, Remenda shall cease to be an officer, director and/or employee of the
Company and each of its subsidiaries (including, without limitation, VSSL).

 

2. Severance Payments. The Company shall (i) deliver to Remenda the 2,925,000
shares of the Company’s Common Stock issuable to him under the SPA, promptly
following the execution of this Agreement, and (ii) subject to Remenda’s
continued compliance with the terms of this Agreement, pay to Remenda an
aggregate amount of $87,136.42 in cash (representing Remenda’s unpaid salary
through September 25, 2020), in 12 equal monthly installments on the first day
of each month beginning July 1, 2020.

 

3. Releases.

 

(a) In exchange for the consideration provided for by Section 2 hereof, Remenda
for himself and for his heirs, executors, administrators and assigns
(collectively, “Releasors”), forever releases and discharges the Company, VSSL,
and all other now or hereafter existing subsidiaries, parent companies,
divisions, affiliates or related business entities, successors and assigns of
the Company, and any of their past or present shareholders, directors, officers,
attorneys, agents, trustees, administrators, employees, consultants or assigns
(whether acting as agents for the Company or in their individual capacities)
(hereinafter referred to collectively as “Releasees”), from any and all claims,
demands, causes of action, fees and liabilities of any kind whatsoever, whether
known or unknown, which Releasors ever had, now have or may have against
Releasees by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence or other matter up to and including the date
hereof, including, without limitation, under the SPA or the Employment
Agreement.

 

1

 

 

(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release Releasees from any and all claims, whether known or unknown
(but excluding any claims or rights that Remenda may have as a stockholder of
the Company or under COBRA), which Releasors ever had, now have and may have
against Releasees, including but not limited to any claims, whether or not
asserted, arising out of Remenda’s employment with Releasees and/or his
termination from such employment, including but not limited to: (i) any claim
under the Civil Rights Act of 1964, as amended; (ii) any other claim of
discrimination or retaliation in employment (whether based on federal, state or
local law, statutory or decisional); (iii) any claim arising out of the terms
and conditions of Remenda’s employment with the Company, his termination from
such employment, and/or any of the events relating directly or indirectly to or
surrounding such termination; (iv) any claim of discrimination or breach of
fiduciary duty under the Employee Retirement Income Security Act of 1974, as
amended (except claims for accrued vested benefits under any employee benefit
plan of the Company in accordance with the terms of such plan and applicable
law); (v) any claim arising under the Federal Age Discrimination in Employment
Act of 1997, as amended, and the applicable rules and regulations thereunder;
and (vi) any claim for attorney’s fees, costs, disbursements and/or the like.

 

(c) Subject to Section 7, below, in exchange for the release provided under
Section 3(a) hereof, the Company, on behalf of itself and VSSL, forever releases
and discharges Remenda from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which any of
them ever had, now have or may have against Remenda by reason of any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter up to and including the date hereof.

 

4. Covenants not to Sue.

 

(a) Remenda covenants, except to the extent prohibited by law, not to commence,
maintain, prosecute or participate in any action, charge, complaint or
proceeding of any kind (on their own behalf and/or on behalf of any other person
or entity and/or on behalf of or as a member of any alleged class of persons) in
any court, or before any administrative or investigative body or agency (whether
public, quasi-public or private), except if otherwise required by law, against
Releasees with respect to any act, omission, transaction or occurrence up to and
including the date on which this Agreement is executed.

 

(b) The Company covenants, except to the extent prohibited by law, not to
commence, maintain, prosecute or participate in any action, charge, complaint or
proceeding of any kind (on their own behalf and/or on behalf of any other person
or entity and/or on behalf of or as a member of any alleged class of persons) in
any court, or before any administrative or investigative body or agency (whether
public, quasi-public or private), except if otherwise required by law, against
Remenda with respect to any act, omission, transaction or occurrence up to and
including the date on which this Agreement is executed.

 

2

 

 

5. Non-Disparagement.

 

(a) Remenda agrees that he will not at any time, orally or in writing, willfully
denigrate, disparage, ridicule or criticize, or willfully make any derogatory,
disparaging or damaging statements (or induce or encourage others to engage in
any such act) regarding (i) the Company or any of its subsidiaries, divisions,
affiliates or related business entities, successors and assigns, (ii) any of
their past or present directors, officers, attorneys, agents, trustees,
administrators, employees, consultants or any other representatives of the
Company, (iii), any other company with respect to which a director or officer of
the Company serves as a director or officer (including, without limitation, One
World Pharma, Inc. and its subsidiaries), or (iv) any of their products or
services, including, in each case, by way of news interviews or the expression
of personal views, opinions or judgments to the media.

 

(b) The Company agrees that it will not at any time, orally or in writing,
willfully denigrate, disparage, ridicule or criticize, or willfully make any
derogatory, disparaging or damaging statements (or induce or encourage others to
engage in any such act) regarding Remenda, including by way of news interviews
or the expression of personal views, opinions or judgments to the media.

 

(c) Disparaging remarks include, without limitation, comments or statements that
impugn the character, honesty, integrity, morality or business acumen or
abilities of the individual or entity being disparaged.

 

6. Cooperation. Remenda agrees to cooperate with the Company and its counsel in
any action, proceeding or litigation relating to any matter in which Remenda was
involved or of which Remenda has knowledge as a result of or in connection with
his service to the Company. In addition, Remenda shall cooperate with the
Company, and take all action reasonably requested by the Company, in connection
with the audit of VSSL’s financial statements.

 

7. Confidentiality; Non-Compete; Non-Solicitation. Following the date hereof,
Remenda shall continue to be bound by the provisions of Section 7.2, and
Articles 8 and 9, of the Employment Agreement in accordance with the terms
thereof; provided, however, that following the date hereof, the term
“Competitor” as used in the Employment Agreement shall be amended to mean any
entity or person engaged in any cannabis business in the State of Nevada,
including, without limitation (i) testing cannabis (including hemp) or products
derived from cannabis, or (ii) providing any predictive, molecular or genomic
tools or similar services relating to the cultivation or processing of cannabis
or cannabis products.

 

8. Acknowledgment. Remenda acknowledges that he: (i) has carefully read this
Agreement in its entirety; (ii) has had an opportunity to consider fully the
terms of this Agreement; (iii) fully understands the significance of all the
terms and conditions of this Agreement; (v) has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (v) is signing this Agreement voluntarily
and of his own free will and assents to all the terms and conditions contained
herein.

 

3

 

 

9. Specific Performance. In view of the irreparable harm and damage which would
be incurred by the Company in the event of any violation by Remenda of any of
the provisions of Sections 4 through 7 hereof, Remenda hereby consents and
agrees that in any such event, in addition to any other rights the Company may
have, and without prejudice to any other remedies which may be available at law
or in equity, the Company shall be entitled to an injunction or similar
equitable relief to be issued by any court of competent jurisdiction restraining
Remenda from committing or continuing any such violation, without the necessity
of proving damage, or posting any bond or other security.

 

10. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada without reference to its choice of law rules.

 

11. Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

12. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the party
to be charged.

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

14. Severability. The holding of any provision of this Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  DIGIPATH, INC.       By: /s/ Bruce Raben   Name: Bruce Raben   Title: Chairman
of the Board           /s/ Kyle Remenda     Kyle Remenda

 

4

 